internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-157641-01 date date x y llc a b c date date date date dear this responds to your letter dated date together with subsequent correspondence requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was a corporation that elected to be treated as an s_corporation effective on date on date llc a limited_liability_company owned by a b and c acquired x stock on date the owners of llc were unaware that x was an s_corporation however a b and c later discovered that x was an s_corporation and the llc’s ownership of x stock had terminated x’s plr-157641-01 s election on date llc’s shares of x stock were distributed to a b and c on date x’s articles of incorporation were amended changing the corporation’s name to y y represents that the transfer of shares to an ineligible s_corporation shareholder was not motivated by tax_avoidance or retroactive tax planning y as the successor to x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require sec_1361 of the internal_revenue_code defines an s_corporation means as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that the term small_business_corporation is a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was terminated on date as a result of llc an ineligible s_corporation shareholder acquiring shares of x in addition we conclude plr-157641-01 that this termination was inadvertent within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s election was valid and was not otherwise terminated accordingly all of the shareholders in x in determining their respective income_tax liabilities for the period beginning date and ending on date must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 for the purposes of the preceding sentence during the period from date to date a b and c will be treated as owners of the stock held by llc and the ownership of x stock by llc will be ignored if x or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it section sec_6110 of the code provides that it may not be used or cited as precedent sincerely matthew lay senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
